USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 1 of 8
USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 2 of 8
USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 3 of 8
USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 4 of 8
                          02D03-2105-CT-000272                         Filed: 5/19/2021 3:08 PM
                                                                                           Clerk
                              Allen Superior Court 3                      Allen County, Indiana
                                                                                             SW
USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 5 of 8
USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 6 of 8
USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 7 of 8
USDC IN/ND case 1:21-cv-00247-HAB-SLC document 4 filed 05/19/21 page 8 of 8
